In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-17-00456-CV
                             ________________________


    JONES ENERGY, INC. AND JONES ENERGY HOLDINGS, LLC, APPELLANTS

                                           V.

                       PIMA OIL AND GAS, L.L.C. , APPELLEE



                           On Appeal from the 31st District Court
                                 Hemphill County, Texas
               Trial Court No. 7263; Honorable Steven R. Emmert, Presiding


                                      June 20, 2019

                            ORDER OF ABATEMENT
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      This appeal involves the interpretation of an Assignment of Overriding Royalty

Interest, recorded in Volume 508, Page 146, of the Public Records of Hemphill County,

Texas between Spring Resources, Inc., as assignor, and Pima Oil & Gas, L.L.C., as

assignee. Pima, Appellee herein, filed suit against Jones Energy, Inc. and Jones Energy

Holdings, LLC, Appellants herein, alleging that Jones Energy, Inc., as operator of the
Gracie 117-1H well, had failed to properly account to Pima for its overriding royalty

interest acquired by virtue of the above-referenced assignment. Following presentation

of cross-motions for summary judgment, the trial court ruled in favor of Pima. On May

30, 2019, Jones Energy, Inc. and Jones Energy Holdings, LLC filed a Suggestion of

Bankruptcy for Jones Energy, Inc. and certain of its affiliates. See TEX. R. APP. P. 8.1.

The suggestion provides notice that Jones Energy, Inc. filed a bankruptcy petition in the

United States Bankruptcy Court for the Southern District of Texas on April 14, 2019. The

bankruptcy proceeding is currently pending as case number 19-32112, styled In re Jones

Energy, Inc.


      Accordingly, this appeal is abated and all appellate deadlines are suspended until

further order of this court. See TEX. R. APP. P. 8.2. The parties may file a motion to

reinstate or sever the appeal if permitted by federal law or the bankruptcy court. See TEX.

R. APP. P. 8.3. The parties shall promptly inform this court of the resolution of the

bankruptcy proceeding or any other event authorizing reinstatement of the appeal.


      It is so ordered.


                                                              Per Curiam




                                            2